 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MGM RESORTS INTERNATIONAL, et al.,                      Case No.: 2:18-cv-01288-APG-BNW

 4          Plaintiffs                                 Order Denying Without Prejudice Pending
                                                                      Motions
 5 v.
                                                                    [ECF Nos. 285, 428]
 6 CARLOS ACOSTA, et al.,

 7          Defendants

 8         In light of the parties’ status report regarding their mediation efforts (ECF No. 965),

 9         IT IS ORDERED that the pending motions (ECF Nos. 285, 428) are DENIED without

10 prejudice to refile if the parties do not resolve this matter through mediation.

11         DATED this 19th day of August, 2019.

12

13
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
